527 So. 2d 959 (1988)
Mark OLIVEIRA, Appellant,
v.
STATE of Florida, Appellee.
No. 87-3025.
District Court of Appeal of Florida, Fourth District.
July 6, 1988.
Richard L. Jorandby, Public Defender, and Debra A. Moses, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Amy Lynn Diem, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
This is an appeal from a conviction and sentence for possession of an illegal drug, Diazepam. We reverse because we agree with appellant that the trial court erred in denying his motion to suppress the drugs.
The appellant was in an automobile accident and injured. While appellant was on a stretcher in a state of semi-consciousness, a police officer went through his pockets looking for a driver's license or other form of identification. The officer found a container of tablets which the officer later described as appearing to be "prescription medicine." The officer seized the container and several days later, arrested the appellant for possession of illegal drugs after having the tablets chemically tested. We reverse on the authority of Shepherd v. State, 343 So. 2d 1349 (Fla. 1st DCA 1977), because we find that the state failed to present evidence that the officer had probable cause to believe the "prescription medicine" he seized was an illegal substance. Without that probable cause, he had no right to seize the tablets.
ANSTEAD, GLICKSTEIN and GUNTHER, JJ., concur.